DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 22, 2020 has been fully considered. The amendment to instant claim 11 is acknowledged. In light of the amendment, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 11-13, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Drujon et al (US 7,344,781) in view of Higginbotham et al (US 6,017,639) and Flynn et al (US 6,113,838), as evidenced by Kynar flyer, 2014.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.     Claims 11-13, 15, 17-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 18, 19, 21-23 of U.S. Patent No. 7,344,781 in view of in view of Higginbotham et al (US 6,017,639) and Flynn et al (US 6,113,838).  

6. The rejection is adequately set forth on pages 10-14 of an Office action mailed on September 22, 2020 and is incorporated here by reference.
.

Response to Arguments
8.  Applicant's arguments filed on December 22, 2020 have been fully considered.

9. With respect to Applicant’s arguments regarding the rejection of Claims 11-13, 15, 17-23 under 35 U.S.C. 103 as being unpatentable over Drujon et al (US 7,344,781) in view of Higginbotham et al (US 6,017,639) and Flynn et al (US 6,113,838), as evidenced by Kynar flyer, 2014, it is noted that:
1) Higginbotham et al discloses a vinylidene difluoride-based coating composition comprising a vinylidene difluoride-based polymer, an acrylic resin and micronized PTFE, and further pigment (col. 1, lines 47-56; col. 3, lines 51-54; col. 9, lines 36-38; Tables 1 and 2), wherein Higginbotham et al explicitly recites the fluoropolymer resin particles in said coating composition having particle size of about 1 micron to 8 micron (col. 2, lines 52-58) to ensure stability of the dispersion (col. 2, lines 55-57), wherein the coating composition is having excellent hardness, impact resistance (col. 12, lines 33-35; Table 3). Thus, Higginbotham et al clearly teaches the use of the particles having size as low as 1 micron to provide a stable dispersion.
Though the specifically exemplified compositions are having particle size higher than 5 microns, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Flynn et al discloses coating compositions, such as paints, comprising a combination of PVDF and PMMA (col. 5, lines 5-10; col. 7, lines 7-10), wherein Flynn et al explicitly teaches that the particle size of the dispersed fluorinated polymer controls clarity: the particle size of greater than 35 micron causes loss of clarity and haze (col. 5, lines 10-15; col. 8, lines 19-30); the more preferable particle size of the dispersed fluoropolymer is 3-4.5 micron; films having finer particle size distribution have improved clarity (col. 8, lines 54-56) and high gloss (col. 10, lines 7-10). Thus, Flynn et al clearly teaches the advantageous of using the fluoropolymers having finer particle size for improving at least clarity.

3) Rationale to combine references different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

4) Instant claims are silent with respect to any properties of the composition, specifically gloss, as argued by Applicant. It is not clear what properties/gloss and at what level are the goal of instant invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IRINA KRYLOVA/Primary Examiner, Art Unit 1764